DETAILED ACTION
Response to Amendment
	The Amendment filed March 9, 2022 has been entered. Claims 1-4, 6-7, 15-18, and 20-26 remain pending in the application. Applicant's amendments to the claims have overcome the objection and the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed December 10, 2021.
		
Reasons for Allowance
Claims 1-4, 6-7, 15-18, and 20-26 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0046]-[0051] and Fig. 5.
The examiner agrees with the statements made on pages 8-9 of the Remarks, filed March 9, 2022, and adopts this reasoning. The prior art of Jeong (US 2008/0147998) and Bux et al. (US 2014/0032817), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. In particular, the prior art does not disclose the following claimed limitations in the manner claimed:  “in response to determining that the difference satisfies the threshold sequence identifier condition, determining whether an amount of valid data on the first block is greater than a minimum threshold amount; in response to determining that the amount of valid data on the first block is not greater than the minimum threshold amount, determining whether an erase count gap associated with the first block satisfies an erase count gap threshold; and in response to determining that the erase count gap satisfies the erase count gap threshold, performing a media management operation on the first block.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed March 9, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bennett et al. (US 2018/0373438) disclose a module for resizing logical storage blocks by determining a number of erase blocks as a function of a total number of available erase blocks in each logical block deviates by less than a predetermined deviation limit.
Sunata et al. (US 2019/0294341) disclose a cold block control module that determines whether a block is a cold block when the difference between a maximum value of an erasing sequence number and an erasing sequence number of the target block is greater than a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137